Title: Constitutions of the Academy of Philadelphia, [13 November 1749]
From: Franklin, Benjamin,Francis, Tench
To: 


This document was drawn up by Franklin and Tench Francis. The final and official version, spread on the Trustees’ Minutes and printed here, contains corrections and additions by Franklin and his insertion of James Logan’s name at the head of the list of trustees. It is of further interest because marginal marks indicate it was the copy Franklin used in 1789 when he was preparing his Observations relative to the Intentions of the Original Founders of the Academy in Philadelphia. The printed version, a four-page pamphlet (Evans 6405), ends with the following note: “The above Constitutions were signed on the 13th of November, 1749; and are to be carried into Execution as early as may be in the ensuing Year, a considerable Sum being already subscribed for this Purpose by a few Hands; who hope, from the known Publick Spirit of the People of Pennsylvania, that such further Sums as are necessary to be subscribed for perfecting this useful Design, will not be wanting.”
The same scrivener copied the Trustees’ Minutes and the Archives versions. The latter, however, lacks the names of the trustees and their signatures, though it is followed by the subscription pledge made and signed November 14, printed here next below.
 
[November 13, 1749]
Constitutions Of the Publick Academy In the City of Philadelphia.
As Nothing can more effectually contribute to the Cultivation and Improvement of a Country, the Wisdom, Riches, and Strength, Virtue and Piety, the Welfare and Happiness of a People, than a proper Education of Youth, by forming their Manners, imbuing their tender Minds with Principles of Rectitude and Morality, instructing them in the dead and living Languages, particularly their Mother-Tongue, and all useful Branches of liberal Arts and Science,
For attaining these great and important Advantages, so far as the present State of our infant Country will admit, and laying a Foundation for Posterity to erect a Seminary of Learning more extensive, and suitable to their future Circumstances, An Academy for teaching the Latin and Greek Languages, the English Tongue, gramatically and as a Language, the most useful living foreign Languages, French, German and Spanish: As Matters of Erudition naturally flowing from the Languages, History, Geography, Chronology, Logick and Rhetorick, Writing, Arithmetick, Algebra, the several Branches of the Mathematicks, Natural and Mechanick Philosophy, Drawing in Perspective, and every other useful Part of Learning and Knowledge, Shall be set up, maintained, and have Continuance, in the City of Philadelphia in Manner following: Twenty-four Persons, towit, James Logan, Thomas Lawrence, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachery, Samuel M’Call Junr., Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettell, Philip Syng, Charles Willing, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Thomas Hopkinson, William Plumsted, Joshua Maddox, Thomas White, and William Coleman, all of the City of Philadelphia, shall be Trustees, to begin, and carry into Execution, this good and pious Undertaking; who shall not for any Services, by them as Trustees performed, claim or receive any Reward or Compensation. Which Number shall always be continued, but never exceeded upon any Motive whatever.
When any Trustee shall remove his Habitation far from the City of Philadelphia, reside beyond Sea, or dye, the remaining Trustees shall, with all convenient Speed, proceed to elect another, residing in or near the City, to fill the Place of the absenting or deceased Person.
The Trustees shall have general Conventions once in every Month, and may, on special Occasions, meet at other Times on Notice, at some convenient Place within the City of Philadelphia, to transact the Business incumbent on them, and shall, in the Gazette, advertise the Time and Place of their general Conventions.
Nothing shall be transacted by the Trustees, or under their Authority, alone, unless the same be voted by a Majority of their whole Number, if at a general Convention; and if at a special Meeting, by the like Majority, upon personal Notice given to each Trustee, at least one Day before, to attend.
The Trustees shall, at their first Meeting, elect a President for one Year, whose particular Duty it shall be, when present, to regulate their Debates, and state the proper Questions arising from them, and to order Notices to be given, of the Times, and Places of their special Conventions. And the like Election shall be annually made, at their first Meeting, after the Expiration of each Year.
The Trustees shall annually choose one of their own Members for a Treasurer, who shall receive all Donations and Money due to them, and disburse and lay out the same, according to their Orders, and at the End of each Year, pay the Sum remaining in his Hands to his Successor.
All Contracts and Assurances, for Payment of Money to them, shall be made in the Name of the Treasurer for the Time being, and declared to be in Trust for the Use of the Trustees.
The Trustees may appoint a Clerk, whose Duty in particular it shall be, to attend them in their general and special Conventions; to give Notice in Writing to the Members of the Time, and Place, and Design, of any special Meetings; to register all their Proceedings; and extract a State of their Accounts annually, to be published in the Gazette; for which they may pay him such Salary as they shall think reasonable.
The Trustees shall, with all convenient Speed, after signing these Constitutions, contract with any Person that offers, who they shall judge most capable of teaching the Latin and Greek Languages, History, Geography, Chronology, and Rhetorick; having great Regard at the same Time, to his polite Speaking, Writing, and Understanding the English Tongue. Which Person shall in Fact be, and shall be stiled, the Rector of the Academy.
The Trustees may contract with the Rector, for the Term of Five Years, or less at their Discretion, for the Sum of Two Hundred Pounds a Year.
The Rector shall be obliged, without the Assistance of any Usher, to teach Twenty Scholars the Latin and Greek Languages; and at the same Time, according to the best of his Capacity, to instruct them in History, Geography, Chronology, Logick, Rhetorick, and the English Tongue and Twenty five Scholars more, for every Usher provided for him, who shall be intirely subject to his Direction.
The Rector shall, upon all Occasions, consistent with his Duty in the Latin School, assist the English Master, in improving the Youth under his Care; and superintend the Instruction of all the Scholars, in the other Branches of Learning taught within the Academy; and see that the Masters in each Art and Science, perform their Dutys.
The Trustees shall, with all convenient Speed, contract with any Person that offers, who they shall judge most capable, of teaching the English Tongue gramatically and as a Language, History, Geography, Chronology, Logick and Oratory. Which Person shall be stiled the English Master.
The Trustees may contract with the English Master, for the Term of Five Years, or less at their Discretion, for the Sum of One Hundred Pounds a Year.

The English Master shall be obliged, without the Assistance of any Usher, to teach Forty Scholars, the English Tongue gramatically and as a Language; and at the same Time, according to the best of his Capacity, to instruct them in History, Geography, Chronology, Logick and Oratory; and Sixty Scholars more, for every Usher provided for him.
The Ushers for the Latin and Greek School, shall be admitted, and at Pleasure removed, by the Trustees and the Rector, or a Majority of them.
The Ushers for the English School shall be admitted, and at Pleasure removed, by the Trustees and the English Master, or a Majority of them.
The Trustees shall contract with each Usher, to pay him what they shall judge proportionable to his Capacity and Merit.
Neither the Rector, nor English Master shall be removed, unless disabled by Sickness, or other natural Infirmity, or for gross voluntary Neglect of Duty continued after two Admonitions from the Trustees; or for committing infamous Crimes, and such Removal be voted by three Fourths of the Trustees; after which their Salarys respectively shall cease.
The Trustees shall, with all convenient Speed, endeavour to engage Persons, capable of teaching the French, Spanish and German Languages, Writing, Arithmetick, Algebra, the several Branches of the Mathematicks, Natural and Mechanick Philosophy, and Drawing; who shall give their Attendance, as soon as a sufficient Number of Scholars shall offer to be instructed in those Parts of Learning; and be paid such Salarys and Rewards, as the Trustees shall from Time to Time be able to allow.

Each Scholar shall pay such Sum or Sums quarterly, according to the particular Branches of Learning they shall desire to be taught, as the Trustees shall from Time to Time settle and appoint.
No Scholar shall be admitted, or taught within the Academy, without the Consent of the major Part of the Trustees in Writing, signed with their Names.
In Case of the Disability of the Rector or any Master, established on the Foundation, by receiving a certain Salary, through Sickness or any other natural Infirmity, whereby he may be reduced to Poverty, the Trustees shall have Power to contribute to his Support, in Proportion to his Distress and Merit, and the Stock in their Hands.
For the Security of the Trustees, in contracting with the Rector, Masters and Ushers; to enable them to provide and fit up convenient Schools, furnish them with Books of general Use, that may be too expensive for each Scholar; Maps, Draughts, and other Things generally necessary for the Improvement of the Youth; and to bear the incumbent Charges that will unavoidably attend this Undertaking, especially in the Beginning; the Donations of all Persons inclined to encourage it, are to be cheerfully and thankfully accepted.
The Academy shall be opened with all convenient Speed, by accepting the first good Master that offers, either for teaching the Latin and Greek, or English, under the Terms above proposed.
All Rules for the Attendance and Duty of the Masters, the Conduct of the Youth, and facilitating their Progress in Virtue and Learning, shall be framed by the Masters in Conjunction with the Trustees.
IF the Scholars shall hereafter grow very numerous, and the Funds be sufficient, the Trustees may at their Discretion, augment the Salarys of the Rector or Masters.
The Trustees to increase their Stock, may let their Money out at Interest.
In general, the Trustees shall have Power to dispose of all Money received by them, as they shall think best for the Advantage, Promotion and even Enlargement of this Design.

The Trustees may hereafter, add to or change any of these Constitutions, except that hereby declared to be invariable.
All Trustees, Rectors, Masters, Ushers, Clerks and other Ministers, hereafter to be elected or appointed, for carrying this Undertaking into Execution, shall, before they be admitted to the Exercise of their respective Trusts or Duties, sign these Constitutions, or some others to be hereafter framed by the Trustees in their Stead, in Testimony of their then approving of, and resolving to observe them.
Upon the Death or Absence as aforesaid of any Trustee, the remaining Trustees shall not have Authority, to exercise any of the Powers reposed in them, until they have chosen a new Trustee in his Place, and such new Trustee shall have signed the established Constitutions; which if he shall refuse to do, they shall proceed to elect another, and so toties quoties, until the Person elected shall sign the Constitutions.
When the Fund is sufficient to bear the Charge, which it is hoped, thro’ the Bounty and Charity of well-disposed Persons, will soon come to pass, poor Children shall be admitted and taught gratis, what shall be thought suitable to their Capacities and Circumstances.
It is hoped and expected, that the Trustees will make it their Pleasure and in some Degree their Business, to visit the Academy often; to encourage and countenance the Youth, countenance and assist the Masters, and by all Means in their Power, advance the Usefulness, and Reputation of the Design; that they will look on the Students as, in some Measure, their own Children, treat them with Familiarity and Affection; and when they have behaved well, gone thro’ their Studies, and are to enter the World, they shall zealously unite, and make all the Interest that can be made, to promote and establish them, whether in Business, Offices, Marriages, or any other Thing for their Advantage, preferable to all other Persons whatsoever, even of equal Merit.
The Trustees shall in a Body, visit the Academy, once a Year extraordinary, to view and hear the Performances and Lectures of the Scholars, in such Modes, as their respective Masters shall think proper; and shall have Power, out of their Stock, to make Presents to the most meritorious Scholars, according to their several Deserts.


Wm. Shippen
Josh. Maddox
B Franklin


Robt. Strettell
Tho Lawrence
Thos Leech


Philip Syng
Will: Allen
Thos: Cadwalader


Chas. Willing
John Inglis
Isaac Norris


Phineas Bond
Tench Francis
Thos. White


Richard Peters
Wm: Masters
Wm: Coleman


Abram. Taylor
Lloyd Zachary
D. Martin


Thos. Bond
Sam: M’call
 Rector


Thos. Hopkinson
Junr
Theos: Grew


Wm Plumsted
Jo Turner
 Mathl. Professor


